— Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered May 29, 1991, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of 1 year on each count, unanimously affirmed.
*568There is no merit to defendant’s argument that the plea allocution was insufficient. When defendant expressed disagreement with the prosecutor’s recital of the facts surrounding his arrest, the court clearly advised defendant that it would not accept a guilty plea unless defendant admitted his guilt, whereupon defendant admitted that he did possess a gun and cocaine as charged. At sentencing, defendant sought to withdraw the plea claiming that it was not intelligently made, but we are satisfied with the inquiries made by the court showing otherwise. Concur — Carro, J. P., Milonas, Ellerin and Asch, JJ.